EXHIBIT 10.1
 
VB CLOTHING, INC.
 
Cancellation Agreement
 
This CANCELLATION AGREEMENT (the “Agreement”), dated as of February 13, 2013, by
and among VB Clothing, Inc., a Nevada corporation (the “Company”), and Anthony
Pasquale (the “Shareholder”), contemplates the cancellation of 10,000,000 shares
of common stock of the Company, par value $0.001 per share (the “Common Stock”).
 
WHEREAS, the Company validly issued 10,000,000 shares of Common Stock to the
Shareholder; and
 
WHEREAS, the Shareholder has agreed to cancel a total of 10,000,000 shares of
the Common Stock (the “Cancellation”), pursuant to that certain Share Exchange
Agreement (the “Share Exchange Agreement”), dated as of February 13, 2013, by
and among the Company, the Shareholder, VizConnect, LLC, a Massachusetts limited
liability company (“VizConnect”), and the members of the VizConnect; and
 
WHEREAS, after the cancellation of shares contemplated in this Agreement, the
Shareholder will own no shares of the Company common stock.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto do hereby
agree as follows:
 
1.  
Cancellation of Securities.  For good and valuable consideration received as
contemplated in the Share Exchange Agreement, the Shareholder hereby agrees to
surrender 10,000,000 shares of Common Stock to the Company.

 
2.  
Waiver.  The Shareholder hereby waives any and all rights and interests she has,
had or may have with respect to the cancelled Common Stock.

 
3.  
Guaranty. To induce VizConnect to enter into the Share Exchange Agreement, the
Shareheolder hereby absolutely, unconditionally and irrevocably guarantees to
VizConnect and the Company that all obligations and liabilities have been
satisfied in full and hereby agrees to be wholly responsible for any actual
obligation of the Company that arises following the closing of the Share
Exchange Agreement that was the result of an action or inaction of the Company
prior to the closing of the Share Exchange Agreement.

 
4.  
Effective Date.  This Agreement shall become effective upon the closing of this
Agreement.

 
5.  
Headings.  The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

 
6.  
Severability.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 
7.  
Entire Agreement; Amendments.  This Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically  set forth herein, neither the Company nor the
Shareholder makes any representation, warranty, covenant or undertaking with
respect to such matters.  No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement.

 
8.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  VB CLOTHING, INC.            
By:
/s/ Anthony Pasquale       Name: Anthony Pasquale       Title:   President and
Director  

 

  SHAREHOLDER          
 
By:
/s/ Anthony Pasquale       Anthony Pasquale, Individually  

 